By the Court.

McDonald, J.
delivering the opinion.
[1.] The declaration alleges, that the plaintiffs delivered at the platform of the defendant at Rome, Georgia, 40 bales off cotton, (describing them and setting forth their value,) “consigned to Robinson & Caldwell, Charleston, South Carolina, with instructions to ship and send forward immediately, and the said defendant, then and there, undertook and faithfully promised to send them forward, and to be safely and securely carried and conveyed by the said defendant from Rome Georgia, aforesaid, on their railroad and other railroads, to Charleston, South Carolina, aforesaid, and there, to-wit: at Charleston, South Carolina, aforesaid, safely and securely to Joe delivered for the said plaintiffs, to Robinson & Caldwell, for certain reasonable reward in that behalf.” The contract was, as set out in the declaration, to receive the cotton at Rome, carry it on defendants’ own railroad and other railroads to Charleston, and to deliver it at Charleston, to Robinson & Caldwell. The contract proven was, that the cotton was received by the defendant, at the .transportation office of the Rome Railroad Company, at Rome, to be delivered to the agent of the South Carolina Railroad, at Augusta, Georgia. The cotton was marked “consignor” “Sullivan, Cabot&Co.,” “Rome,” “40 square bales of cotton“consignee, Robinson. & Caldwell, Chas’t., So. Ca.” An extract from the shipping book of the defendants was offered and received in evidence, which contained a statement of the cotton, the marks, the names of the consignors and consignees, showing the amount of freight paid, when it was paid, and its apportionment *232amongst the different roads. This extract shows that the entire freight was paid at Augusta, and the amount divided amongst the several roads. No freight was paid to the South Carolina Railroad, and none was apportioned to it. After the submission of testimony by the plaintiffs, to show a. breach of the contract as alleged, they closed their case; whereupon, the defendants moved for a nonsuit on the grounds set forth In the statement of the case. We think a nonsuit ought to have been awarded on the first ground taken in the motion. The receipt is the evidence of the contract, and according to that, the undertaking was to deliver the cotton to the agent of the South Carolina Railroad, at Augusta.
[2.] We think' that the mark of the names of the consignees on the cotton, and their place of business or residence, was no part of the contract. Nor was it evidence of the contract. It was merely a direction to the railroad companies or their agents, as to its ultimate destination. It certainly cannot control the express undertaking contained in the receipt. The contract was to deliver to the agent of the South Carolina Railroad, at Augusta, Ga. If this was done in proper time, and in good condition, the contract was performed. If the defendant did not do this, it became responsible for all damages accruing from the failure. As there was no proof of the contract, as alleged, a nonsuit ought to have been awarded on that ground.
The second ground, (nor indeed, the third or fourth in the motion,) ought not to have been sustained by the Court, and the presiding Judge committed no error in overruling them. The charter of the company makes it a common carrier, as respects goods, wares, merchandise, produce, &c.> and vests it “ with full power and authority to do and perform all and every corporate acts as are permitted or allowed to other companies incorporated for similar purposes.” Acts of 1839, page 139.
[3.] The powers granted are very comprehensive, and embrace whatever has been allowed or permitted to other com*233panies chartered for similar purposes. Its business is transportation, and transportation along a continous line of road, parts ©f which belong to other companies. Its interest requires that it should enjoy all privileges granted to it under its broad powers, to ensure the greatest quantity of transportation, and it is certainly allowed to it to make all contracts for transportation over its own and connecting roads, which have been tolerated in other companies incorporated for similar purposes. Such contracts have been made and pronounced valid, under charters with, perhaps, a less extensive grant of power. This view of the case derives some support,, perhaps, from the Act authorizing the State Road to be built»
The tenth section of that Act requires that the tracks of all branch roads contemplated by that Act, shall correspond in width with that of the State Road. The Rome Railroad is not mentioned in that Act, and I allude to it merely to show the legislative purpose or expectation, that there should be continuous transportation over the State Road and its branches
[4.] We are not to be understood to say, that one incorporated company along a continuous line of road, may bind other companies by a contract, without their consent or acquiescence, We do not go beyond what we express, that the Rome Railroad has the power to bind itself by such a contract, and the receipt given, we think, placed it under a legal obligation to deliver the cotton to the agent of the South Carolina Railroad, at Augusta.
[5.] If there be no special contract, the company is not bound, as a matter of course, to carry freight beyond the terminus of its road, but if it be directed to a place beyond, it is bound to deliver it over to the proper custody, to ensure its due transportation.
Judgment- reversed.